Citation Nr: 1617278	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  05-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for corn/callosity of the right little toe.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1997 to March 2004.

This matter originally came before the Board of Veterans' Appeals (Board) from a March 2004 rating decision issued in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for otitis media of the right ear and mechanical low back pain and granted service connection at noncompensable disability ratings for dermatographism and corn/callosity of the right little toe.  In July 2004, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.

The Veteran requested and was scheduled for a hearing on appeal before a Veterans Law Judge at the central office in Washington, D.C., in April 2006.  However, she submitted a written statement withdrawing her hearing request.  38 C.F.R. § 20.704 (2015).

In February 2008, the Board denied service connection for otitis media of the left ear and mechanical low back pain, and remanded the issues of entitlement to initial compensable disability ratings for dermatographism and corn/callosity of the right little toe.

In an April 2009 decision, the Board denied a compensable disability rating for the Veteran's service-connected dermatographism and granted an initial 10 percent disability rating for her service-connected corn/callosity of the right little toe.

The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted an December 2009 Joint Motion for Remand (Joint Motion) that vacated the Board's decision and remanded this appeal for further development.

In December 2010, the Board remanded the case for further development.
 
In February 2012, the RO increased the disability ratings for corn/callosity right little toe to 20 percent and dermatographism to 60 percent; both ratings were effectuated as of March 2004, the date immediately following separation from service.  As noted in the rating decision at that time, the dermatographism rating was the maximum available under the schedular criteria, representing a full grant of the benefit sought on appeal.  The Veteran in this case has never argued for an extraschedular rating and has presented no further argument on this claim, and the Board thus concurs that the RO's action is a full grant.  The right foot disorder claim, however, has not been granted in full and remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in February 2012.  However, as the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The Board acknowledges that the issue of whether the reduction of the evaluation of dysfunctional uterine bleeding, from 10 percent disabling to 0 percent, effective July 9, 2010, was proper has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to an initial disability rating in excess of 20 percent for corn/callosity of the right little toe is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks an initial disability rating in excess of 20 percent for corn/callosity of the right little toe.

In the December 2009 Joint Remand, the Court noted that the Board, in its February 2008 remand, found that the Veteran needed a new examination to determine the current nature and severity of her service-connected right toe disability, based in part upon the fact that she is now diagnosed with a hammer toe, which required surgery.  The Veteran was afforded a VA examination in April 2008; however, the examiner did not assess the Veteran's hammertoe.  In December 2010, the Board remanded the claim in order to provide the Veteran with a VA examination to assess the current nature and severity of her corn/callosity of the right little toe, taking into account any relationship to her hammertoe.  The remand directive states that "the examiner must fully discuss whether the Veteran's service-connected corn/callosity of the right little toe is separate and distinct from her diagnosed hammer toe, whether these two disorders are related and, if so, how."

The Veteran was afforded a VA examination in September 2011; however, the examiner did not address, whether the current severity of the Veteran's corn/callosity of the right toe or whether it was related to her hammer toe.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Upon remand, the AOJ is to obtain complete VA treatment records from May 2010 and invite the Veteran to submit any outstanding private records.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any outstanding private records pertinent to her service-connected foot disability and obtain complete VA treatment reports and any progress notes from May 2010 to present.  For any private medical reports identified, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected corn/callosity of the right little toe.  The examiner must fully discuss whether the Veteran's service-connected corn/callosity of the right little toe is separate and distinct from any other foot disorder, to include her diagnosed hammer toe, and whether such disorders are related and, if so, how.  The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact her ability to work.  The examiner must review the entire claims file and include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




